DETAILED ACTION
This action is responsive to the filing of 3/2/2021. Claims 51-57, 59-67, 69-70 are pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 51-57, 59-67, 69-70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
Claims 51 and 61 include limitations as to a tangible object that is depicted in a media asset, and being of a first type. The cited support, paragraphs 7 and 8 for these amendments only recites retrieving media assets that are ‘associated’ to the holographic structure (e.g., a dog.) The cited sections do not support that these media assets are of a type that is the same type as the holographic structure, nor that a tangible object of that same type is depicted in the media assets. Also, the words ‘tangible’ and ‘depicts’ are not in the specification.
[007] … if the holographic structure represents an animal (e.g., a dog), the media guidance application may access the database to determine which media assets are associated with a representation of a dog.


Allowable Subject Matter
Claims 52, 62 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 51, 53-54, 57, 59-61, 63-64, 67, 69-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fein (2013/0038528) in view of Crow (2008/0072152.)

Claim 51, 61: Fein discloses a method for providing media assets, the method comprising: 
generating for display a holographic structure (Fig. 5: 505, folder, or mailbox; par. 33-35); wherein the holographic structure represents a tangible object (Fig. 5: an actual file folder, that one might purchase at Staples or Office Max) depicted in a media asset, the tangible object being of a first type (file type, with content stored within the file folders, Fig. 5: 505);
detecting a user interaction with a portion of the holographic structure that represents a portion of the tangible object (par. 27, select and interact with a portion of the folder using a fingertip touch); and 
 
However, Fein does not explicitly disclose wherein in response to the user interaction: 
in response to the user interaction: 
identifying a plurality of media assets that depict a tangible object of the first type;
automatically modifying at least a portion of the holographic structure to represent a corresponding portion of the tangible object as opened; and 


Fein does disclose popping up options in response to user interaction by touching a picture / location (Fig. 4A; par. 11: select and interact with icons presented), and moving images about the holographic 3D space in response to user interaction, such that an image may be placed anywhere within 3D space (par. 39, 42; Fig. 7: “images are moved with fingers”; par. 13, “displacement”; par. 39 change positions in response to interaction.)

Crow discloses a similar method for managing icons on a user interface, including: 
in response to the user interaction (Fig. 4: 214, user interaction with the drawer handle of the drawer 230; par. 56); 
identifying a plurality of media assets (displaying the media source icons inherently includes identifying them, par. 63) that depict a tangible object of the first type (Fig. 4-5A: 230, par. 56, media assets of the favorite/channel type, same as the drawer being of the favorite/channel type);
automatically modifying at least a portion (Fig. 4-5A, portion of the drawer that is displayed, modified by moving it down) of the holographic structure to represent a corresponding portion (Fig. 4-5A, portion of the drawer not displayed yet) of the tangible object as opened (Fig. 5A: 230, the drawer is animated to be opened; par. 62); and 
(media source icons, par. 63) of each media asset of the plurality of media assets (media sources, par. 63.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Fein with Crow so as to provide the user with customary and relied upon functionality of opening a folder / drawer to see the contents within.

Claim 53, 63: Fein and Crow disclose the method of claim 51, further comprising: identifying a type of the user interaction; and cross-referencing the type of user interaction with a database listing types of user interactions that correspond to modifications of the holographic structure to determine whether to generate for display the at least a portion of the holographic structure as opened (Crow par. 62, dragging input.)   

Claim 54, 64: Fein and Crow disclose the method of claim 51, further comprising monitoring for a second user interaction with an identifier of a media asset of the plurality of media assets (Crow, par. 62-66, selecting media assets.)  

Claim 56, 66: Fein and Crow disclose the method of claim 51, further comprising monitoring an area around which the holographic structure appears to a user to detect the user interaction (Fein par. 36-38.)  

Claim 57, 67: Fein and Crow disclose the method of claim 51, wherein identifying a plurality of media assets comprises cross-referencing the holographic structure with a database listing media assets associated with holographic structures to determine the plurality of media assets (Fein par. 36-38.)    

Claim 59, 69: Fein and Crow disclose the method of claim 51, further comprising, in response to the user interaction, increasing the holographic structure's surface area while maintaining the holographic structure's volume (Fein Fig. 9: cutting a holographic image.)  

Claim 60, 70: Fein and Crow disclose the method of claim 59, wherein: the holographic structure has a determined set of coordinates that identifies the holographic structure in three-dimensional space; and wherein increasing the holographic structure's surface area comprises changing a coordinate of a set of coordinates (Fein par. 35-38.)  

Claims 55, 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fein in view of Crow and in further view of Kubota (9,760,165.)

Claim 55, 65: Fein and Crow disclose the method of claim 54. However, Fein and Crow do not explicitly disclose further comprising: in response to a threshold amount of 

Kubota discloses a similar method for display and selecting media assets, including: in response to a threshold amount of time passing without detection of the second user interaction, automatically generating for display the at least a portion of the holographic structure as closed (Fig. 10A-10C; 12:54-57; When a selection operation is not performed for a predetermined time after the selection windows 110, 114, and 118 are displayed on the display surface 3, the selection windows 110, 114, and 118 may be closed.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Crow with Kubota so as to close unnecessary user interface elements that are no longer needed, so as to free up screen real estate, thereby reducing clutter.

Response to Arguments
Applicant's arguments filed 3/2/2020 have been fully considered but they are not persuasive. 
Applicant argues that Crow fails to show or suggest "identifying a plurality of media assets that depict a tangible object of the first type" as recited by Applicant's amended independent claims.
The Examiner respectfully disagrees. Crow discloses identifying a plurality of media assets (displaying the media source icons inherently includes identifying them, par. 63) that depict a tangible object of the first type (Fig. 4-5A: 230, par. 56, media assets of the favorite/channel type, same as the drawer being of the favorite/channel type.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrey Belousov/
Primary Examiner
Art Unit 2145
3/12/2021